Citation Nr: 0718050	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sigmoid 
diverticulitis, including as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

5.  Entitlement to an increased rating for mechanical low 
back pain, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for sinusitis, 
currently rated noncompensably.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
February 1980 and October 1982 to November 1996, with prior 
active service.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the benefits sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file reveals a need for additional 
development before adjudication may take place.  In a July 
2003 VA Form 21-4142 the veteran identified the following 
medical facilities as having treated him for his conditions 
on appeal: Rhein-Main AB Medical Clinic, 469th ABG, APO AE 
09213, and Hanau Army Base Medical Clinic USAHC, APO AE 
09165.  At the latter facility the veteran contends he was 
treated by Dr. (LTC) Novakoski, William L. (H), Dr. (Maj.) 
Yeh, Chi-Hwa (RM), Dr. (Maj.) Schmid, Josef F. (RM), and Dr. 
(Maj.) Carr, Michelle A. (H).  While a handwritten notation 
on this form indicates these treatment records are in the 
claims file, a comprehensive review of the file does not 
confirm this.  It appears that another VA Form 21-4142, 
identifying records from the 51st Medical Group Hospital, was 
filed simultaneously with the form described above, and those 
records were, in fact, obtained.  Indeed, in the December 
2004 Statement of the Case, the RO refers to the 51st Medical 
Group Hospital records but makes no mention of the other 
records.  It seems the Rhein-Main and Hanau records may have 
been overlooked.  The file does not indicate the RO made an 
attempt to secure these records.  

Further, in an April 2004 letter the veteran indicated he was 
scheduled to receive treatment for his conditions at the VAMC 
facility in Birmingham in 2004.  These records are also not 
associated with the file.  

All of these records must be obtained.  38 U.S.C. § 
5103A(b)(3) requires that VA make any attempts to get federal 
records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  If 
the records are unavailable, VA must notify the veteran of 
the identity of the records, the efforts VA made to obtain 
the records, a description of any further action VA will take 
on the claim, and notice that the veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).  

Finally, with regard to the veteran's claim for bilateral 
hearing loss, the Board notes that new and material evidence 
is required in order to reopen this claim, as an unappealed 
rating decision on this issue was rendered in June 1997.  In 
this regard, the Board calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both of the underlying service connection claim, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  The March 2006, June 
2003, and March 2003 letters in this regard are insufficient.  
The letters do not inform the veteran as to the basis for the 
prior final denial of his claim, or of what evidence would be 
necessary to substantiate his claim.  Examples of such 
evidence might include probative evidence showing the 
existence of hearing loss, in service incurrence and/or 
records of post-service continuity of symptoms, and a medical 
nexus opinion tying the veteran's current hearing loss to 
service.  Such adequate notice must be provided.
Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
file all records 
from Rhein-Main AB Medical Clinic, 469th 
ABG, APO AE 09213.  Also obtain and 
associate with the claims file all 
records from Hanau Army Base Medical 
Clinic USAHC, APO AE 09165, including the 
records of Dr. (LTC) Novakoski, William 
L. (H), Dr. (Maj.) Yeh, Chi-Hwa (RM), Dr. 
(Maj.) Schmid, Josef F. (RM), and Dr. 
(Maj.) Carr, Michelle A. (H).  

2.  Obtain and associate with the claims 
file all records from VAMC Birmingham, if 
they exist.  Ask the veteran if he has 
received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.

3.  As to all federal records, ensure 
that VA has complied with its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2).  If no records can be 
obtained after an exhaustive search, VA's 
efforts and any resolution determined 
must be fully documented for the record, 
and the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006) must be 
complied with.

4.  Provide the veteran with proper 
notice, under Kent v. Nicholson, 20 Vet. 
App. 1 (2006), of the full and complete 
definitions of new and material evidence, 
and of the unique character of the 
evidence required to reopen his 
previously adjudicated claim for service 
connection for bilateral hearing loss. 

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



